Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action on the merits in response to the application filed 08/28/2019.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 10 depends from itself and therefore does not contain a reference to a claim previously set forth. claims 11-14 further depend from claim 10. Correction is necessary. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In the instant case, Claims 1-20 are directed toward a method, i.e., process. Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 20 recites as follows: 
A method for implementing ridesharing between riders and drivers comprising the steps of: providing a ridesharing application system including: a server having a server processor and a memory containing server instructions that, when executed by the server processor, receive multiple rider requests for a trip, receive multiple driver offers for a trip, calculate recommended trips between the rider requests and the driver offers, and transmit recommended trips to corresponding riders and drivers; and a client device having a client processor, a display, and memory containing client instructions that, when executed by the client processor, provide a user interface, and transmit to the server the rider request for a trip that comprises origin, destination, or trip time information or the driver offer of the trip that comprises origin, destination, trip time, or pickup radius information; executing the client instructions on a rider client device to transmit a rider request;  pg. 14CALLAHANB.002Uexecuting the client instructions on a driver client device to transmit a driver offer; matching a trip by executing server instructions to communicate a matched trip to the driver and the rider on the date of the travel after verifying that the rider and the driver accepted the trip; facilitating negotiating a payment between the rider and the driver; deducting a variable or fixed, base-fee from a rider or driver account based on the payment; executing server instructions to transmit driver or rider identifying information including a photograph or a verified payment method to the client device; executing client or server instructions to calculate route information from the origin to the destination; executing client instructions to send map information including GPS map information containing route information to the display; recording user trips; and executing client instructions that transmits feedback or user rating information to the server.
The bold language above corresponds to the abstract ideas recited in Claims 1-19 and 20.  As the bold language above demonstrates, Applicant’s claims are directed toward providing a method for implementing ridesharing, specifically matching drivers with riders based on data.  This is a method of organizing human activity, specifically commercial interactions.  See 84 Fed. Reg. (4) at 52.  .  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  As indicated from the bolded language above, however, there is no recited “practical application” in the claim.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  See 84 Fed. Reg. (4) at 55.  Instead, the claims are merely reciting instructions to implement the abstract idea on a generic id.  The additional elements of claims 1 and 20 amount to:
a rideshare application including a server having a processor and a memory; a client device having a processor, display and memory, wherein the code, when executed by the one or more processors, causes the one or more processors to perform the claimed steps.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)).
With respect to the use of computing systems with memory and one or more processors and the executable code stored in the memory, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For claims 2-19, the recitation of to the executable code further comprises instruction code configured to cause the one or more processors to perform steps considered to be reciting the same abstract idea that was found for claims 1 and 20.  These limitations are just serving to further define the same abstract idea. The fact that the processor is configured to perform the claimed limitation is an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dryjanski et al., (US 2017/0284820).
Claim 1: Dryjanski describes a method for implementing ridesharing between riders and drivers comprising the steps of providing a ridesharing application system including:
 a server having a server processor and a memory containing server instructions that, when executed by the server processor[Fig. 2] (describes server dispatch system), 
receive multiple rider requests for a trip[0034](describes “In 702, a ride request from a user is received. In various embodiments, a ride request comprises a desired ride start location, a desired ride end location, a desired pickup time, or any other appropriate ride request information.”), 
receive multiple driver offers for a trip[0034] (describes “FIG. 7 is a flow diagram illustrating an embodiment of a process for casual driver ride sharing. In some embodiments, the process of FIG. 7 is executed by a driver dispatch server system (e.g., driver dispatch server system 106 of FIG. 1). In the example shown, in 700, an acceptance (e.g., to be a casual driver) is received from one or more casual drivers. For example, one or more drivers signs up for being a casual driver. In some embodiments, a casual driver of the one or more casual drivers , 
calculate recommended trips between the rider requests and the driver offers, and transmit recommended trips to corresponding riders and drivers [0034] (describes “In 704, a compatibility between the typical route and the request is determined, for one or more drivers. In 706, a ranked list is determined based at least in part on the compatibility. In some embodiments, the ranked list is determined by sorting the typical routes from most compatible to least compatible. In 708, a ride offer is provided to a driver of the one or more casual drivers based at least in part on the ranked list. In some embodiments, the ride offer comprises an additional time (e.g., how much extra time it will take the driver to provide the ride). In some embodiments, the ride offer comprises an additional distance (e.g., how much extra distance the driver may be driven to provide the ride).”); and 
a client device having a client processor, a display, and memory containing client instructions that, when executed by the client processor, provide a user interface, and transmit to the server the rider request for the trip that comprises origin, destination, or trip time information; or the driver offer of the trip that comprises origin, destination, trip time, or pickup radius information [0027] (describes “FIG. 3 is a block diagram illustrating an embodiment of a user system. In some embodiments, user system 300 of FIG. 3 comprises rider system 102 of FIG. 1. In some embodiments, user system 300 of FIG. 3 comprises driver system 104 of FIG. 1. In the example shown, user system 300 comprises interface 302. In various embodiments, interface 302 comprises an interface for sending ride requests, receiving rider notifications, sending rider accept and deny indications, receiving connect notifications, sending location information, sending and receiving ride start notifications, sending and receiving ride complete notifications, sending and receiving donation information, sending and receiving driver rating information, sending and receiving rider rating information, receiving 304 receives information from interface 302 and determines what information should be sent by interface 302. Memory 306 comprises a memory coupled to processor 304 and configured to provide processor 304 with instructions. Location system 308 comprises a system for determining a user system position—for example, a global positioning system (GPS), a cell tower location system (e.g., using relative signal strength information as measured using a signal strength determiner, triangulation determination, etc. to determine relative location to one or more cell towers), etc. In some embodiments, location information (e.g., GPS position information) is transmitted by interface 302 to a driver dispatch server system.”); 
executing the client instructions on a rider client device to transmit a rider request [0028] (describes transmitting rider requests); 
executing the client instructions on a driver client device to transmit a driver offer [0028] (describes transmitting acceptance requests); and 
matching a trip by executing server instructions to communicate a matched trip to the driver and the rider after verifying that the rider and the driver accepted the trip [0028] (describes receiving connect notifications); [0037] (describes “ In 1008 driver determines whether to accept the ride request. In the event the driver determines not to accept the ride request, control passes to 1012. In the event the driver determines to accept the ride request, control passes to 1010. In 1010, the driver performs the requested ride.”).

6. The method of claim 1, wherein the rider client device, the driver client device, or both execute client instructions to send GPS information to the display [0018] (describes “using GPS”).  
7. The method of claim 6, wherein the GPS information includes the origin and the destination for the driver and the rider [0027] (describes “location information (eg. GPS information) is 302 to a driver dispatch server system.”); [0035] (describes “GPS INFORMATION” used for drivers).  
8. The method of claim 7, wherein the server or the client device executes code to calculate route information from the origin to the destination [Fig. 9](describes calculating optimal routes from origin to destination)
9. The method of claim 8, wherein the map information further includes route information [0039] (describes route information included on map).  
10. The method of claim 10, further comprising executing server instructions to transmit driver identifying information to the rider client device or to transmit rider identifying information to the driver client device [0021] (describes “[0021] In some embodiments, passenger profiles are provided to drivers during dispatch to help them decide on whether to accept that person's ride request. In various embodiments, passenger profile information includes personal information (e.g., photo, music preferences, hobby information, etc.), employer information (e.g., company, title, etc.), user ratings, acceptance rate, reliability metrics, or any other appropriate information.”).  
11. The method of claim 10, wherein the identifying information includes a photograph [0021] (In various embodiments, passenger profile information includes personal information (e.g., photo, music preferences, hobby information, etc.).  
15. The method of claim 1, wherein the ridesharing application system records the trips taken by the users. [0021] (describes “[0021] In some embodiments, passenger profiles are provided to drivers during dispatch to help them decide on whether to accept that person's ride request. In various embodiments, passenger profile information includes personal information (e.g., photo, music preferences, hobby information, etc.), employer information (e.g., company, title, etc.), user ratings, acceptance rate, reliability metrics, or any other appropriate information 
16. The method of claim 1, wherein the client device executes code that transmits feedback information to the server [0021] (describes “[0021] In some embodiments, passenger profiles .  
17. The method of claim 1, wherein the client device executes code that transmits user- rating information to the server[0021] (describes “[0021] In some embodiments, passenger profiles are provided to drivers during dispatch to help them decide on whether to accept that person's ride request. In various embodiments, passenger profile information includes personal information (e.g., photo,music preferences, hobby information, etc.), employer information (e.g., company, title, etc.), user ratings, acceptance rate, reliability metrics, or any other appropriate information.). 
18. The method of claim 1, wherein the system sends or receives information related to matching between the rider and the driver being complete prior to the travel time date [0033] (describes “In some embodiments, a next driver is offered the ride after notifying a prior driver has had  a time period in which to respond but no response has been received (e.g., 30 seconds, 60 seconds, etc.).”).  
19. The method of claim 1, wherein the system sends or receives information related to matching between the rider and the driver being complete on the travel time date[0033] (describes “In some embodiments, a next driver is offered the ride after notifying a prior driver has had  a time period in which to respond but no response has been received (e.g., 30 seconds, 60 seconds, etc.).”).  
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryjanski et al., (US 2017/0284820).as applied to claim 1 and 10 above, and further in view of Khunger et al., (US 2011/0145089).


2. While Dryjanski describes a method of implementing a rideshare, wherein the rideshare may be performed in exchange for money (i.e., donation), Dryjanski does not expressly describe the exchange of a payment between a rider and driver, specifically, the method of claim 1, further comprising facilitating negotiating a payment between the rider and the driver.  
However, Khunger, which relates to a method and system for implementing rideshares teaches that it was in known in the art, on the effective filing date of the claimed invention, to facilitate a negotiation of payment between a ride and driver. [[0038] (describes “At step 414, a ride share marketplace process coordinates the offers for rides and the riders seeking rides. The marketplace exists virtually and can be interacted with via devices such as PCs, PDAs, smartphones, or the telematics unit 30 to name a few. The ride share marketplace can be implemented at the call center or other remote facility. Using the marketplace, the subscriber can make or accept offers depending on his or her needs. For instance, if the subscriber is a rider, he may offer to pay a fixed price for a ride or request offers for a ride with a maximum price the rider is willing to pay. Alternatively, if the subscriber is a driver, he can offer a fixed-price ride or can auction a ride with a reserve price, such as a minimum price the driver will accept. The method 400 proceeds to step 416.”); [0039] (describes “At step 416, the subscriber arrives at an agreement with a driver or rider. The agreement can be reached in a variety of ways. For example, a driving subscriber can accept a rider's fixed price offer for a ride or the driving subscriber could be the highest bidder among other drivers offering a rider a ride. In another example, a riding subscriber can accept a driver's fixed price offer for a ride or could be the highest bidder among other riders offering money for a ride. The method 400 proceeds to step 418.”).
It would have been obvious to one of ordinary skill in the art, on the effective filing date, to combine negotiation of payment concept of Khunger with the rideshare system and method of See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by determining the “donation” amount described in Dryjanski with the payment negotiation described in Khunger. The use of a payment negotiation process would encourage driver and rider use of the system. 

3. Khunger further describes the method of claim 2, further comprising deducting a base-fee from the payment wherein the base-fee is a fixed or a variable payment amount deducted from the payment of a rider account or a driver account [0033] (describes a fixed fee). The combination would have been obvious under the same rationale provided above.
4. Khunger describes the method of claim 3 wherein the ridesharing application system accepts payment from the rider account [0033] (describes deducting from rider account).  The combination would have been obvious under the same rationale provided above.
5. Khunger describes the method of claim 4 where the ridesharing application system accepts payment from the driver account [0033] (describes accepting payment from accounts). The combination would have been obvious under the same rationale provided above.
12. Khunger describes the method of claim 10, wherein the identifying information includes a verified payment method [0033] (describes storing financial information).  The combination would have been obvious under the same rationale provided above.
13. Khunger describes the method of claim 12, wherein the verified payment method is a credit card [0033] (describes storing credit card information).  The combination would have been obvious under the same rationale provided above.
14. Khunger describes the method of claim 12, wherein the verified payment method is a validated bank account [0033] (describes storing bank account information).  The combination would have been obvious under the same rationale provided above.

Claim 20: Claim 1: Dryjanski describes a method for implementing ridesharing between riders and drivers comprising the steps of providing a ridesharing application system including:
 a server having a server processor and a memory containing server instructions that, when executed by the server processor[Fig. 2] (describes server dispatch system), 
receive multiple rider requests for a trip[0034](describes “In 702, a ride request from a user is received. In various embodiments, a ride request comprises a desired ride start location, a desired ride end location, a desired pickup time, or any other appropriate ride request information.”), 
receive multiple driver offers for a trip[0034] (describes “FIG. 7 is a flow diagram illustrating an embodiment of a process for casual driver ride sharing. In some embodiments, the process of FIG. 7 is executed by a driver dispatch server system (e.g., driver dispatch server system 106 of FIG. 1). In the example shown, in 700, an acceptance (e.g., to be a casual driver) is received from one or more casual drivers. For example, one or more drivers signs up for being a casual driver. In some embodiments, a casual driver of the one or more casual drivers directly inputs an associated typical route (e.g., a commute route, a drop off to school route, a pick up route, etc.). In some embodiments, the system determines a typical route based on the casual driver behavior.”), 
calculate recommended trips between the rider requests and the driver offers, and transmit recommended trips to corresponding riders and drivers [0034] (describes “In 704, a 706, a ranked list is determined based at least in part on the compatibility. In some embodiments, the ranked list is determined by sorting the typical routes from most compatible to least compatible. In 708, a ride offer is provided to a driver of the one or more casual drivers based at least in part on the ranked list. In some embodiments, the ride offer comprises an additional time (e.g., how much extra time it will take the driver to provide the ride). In some embodiments, the ride offer comprises an additional distance (e.g., how much extra distance the driver may be driven to provide the ride).”); and 
a client device having a client processor, a display, and memory containing client instructions that, when executed by the client processor, provide a user interface, and transmit to the server the rider request for the trip that comprises origin, destination, or trip time information; or the driver offer of the trip that comprises origin, destination, trip time, or pickup radius information [0027] (describes “FIG. 3 is a block diagram illustrating an embodiment of a user system. In some embodiments, user system 300 of FIG. 3 comprises rider system 102 of FIG. 1. In some embodiments, user system 300 of FIG. 3 comprises driver system 104 of FIG. 1. In the example shown, user system 300 comprises interface 302. In various embodiments, interface 302 comprises an interface for sending ride requests, receiving rider notifications, sending rider accept and deny indications, receiving connect notifications, sending location information, sending and receiving ride start notifications, sending and receiving ride complete notifications, sending and receiving donation information, sending and receiving driver rating information, sending and receiving rider rating information, receiving donation summary information, or sending or receiving any other appropriate information. Processor 304 receives information from interface 302 and determines what information should be sent by interface 302. Memory 306 comprises a memory coupled to processor 304 and configured to provide processor 304 with instructions. Location system 308 comprises a system for determining a user system position—for example, a global positioning system (GPS), a cell 302 to a driver dispatch server system.”); 
executing the client instructions on a rider client device to transmit a rider request [0028] (describes transmitting rider requests); 
executing the client instructions on a driver client device to transmit a driver offer [0028] (describes transmitting acceptance requests); and 
matching a trip by executing server instructions to communicate a matched trip to the driver and the rider after verifying that the rider and the driver accepted the trip [0028] (describes receiving connect notifications); [0037] (describes “ In 1008 driver determines whether to accept the ride request. In the event the driver determines not to accept the ride request, control passes to 1012. In the event the driver determines to accept the ride request, control passes to 1010. In 1010, the driver performs the requested ride.”).
executing server instructions to transmit driver identifying information to the rider client device or to transmit rider identifying information to the driver client device , including a photograph [0021] (describes “[0021] In some embodiments, passenger profiles are provided to drivers during dispatch to help them decide on whether to accept that person's ride request. In various embodiments, passenger profile information includes personal information (e.g., photo, music preferences, hobby information, etc.), employer information (e.g., company, title, etc.), user ratings, acceptance rate, reliability metrics, or any other appropriate information.”).  
executes code to calculate route information from the origin to the destination [Fig. 9](describes calculating optimal routes from origin to destination);
execute client instructions to send GPS information to the display [0018] (describes “using GPS”);
recording user trips (acceptance rate) and executes code that transmits feedback information to the server [0021] (describes “[0021] In some embodiments, passenger profiles are provided to drivers during dispatch to help them decide on whether to accept that person's ride request. In various embodiments, passenger profile information includes personal information (e.g., photo, music preferences, hobby information, etc.), employer information (e.g., company, title, etc.), user ratings, acceptance rate, reliability metrics, or any other appropriate information.).  
Dryjanski does not expressly describe:
facilitating negotiating a payment between the rider and the driver; and
deducting a base-fee from the payment wherein the base-fee is a fixed or a variable payment amount deducted from the payment of a rider account or a driver account.
However, , Khunger, which relates to a method and system for implementing rideshares teaches that it was in known in the art, on the effective filing date of the claimed invention, to facilitate a negotiation of payment between a ride and driver. [[0038] (describes “At step 414, a ride share marketplace process coordinates the offers for rides and the riders seeking rides. The marketplace exists virtually and can be interacted with via devices such as PCs, PDAs, smartphones, or the telematics unit 30 to name a few. The ride share marketplace can be implemented at the call center or other remote facility. Using the marketplace, the subscriber can make or accept offers depending on his or her needs. For instance, if the subscriber is a rider, he may offer to pay a fixed price for a ride or request offers for a ride with a maximum price the rider is willing to pay. Alternatively, if the subscriber is a driver, he can offer a fixed-price ride or can auction a ride with a reserve price, such as a minimum price the driver will accept. The method 400 proceeds to step 416.”); [0039] (describes “At step 416, the subscriber arrives at an agreement with a driver or rider. The agreement can be reached in a variety of ways. For example, a driving subscriber can accept a rider's fixed price offer for a ride or the driving subscriber could be the highest bidder among other drivers offering a rider a ride. In another example, a riding subscriber can accept a driver's fixed price offer for a ride or could be 
It would have been obvious to one of ordinary skill in the art, on the effective filing date, to combine negotiation of payment concept of Khunger with the rideshare system and method of Dryjanski since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by determining the “donation” amount described in Dryjanski with the payment negotiation described in Khunger. The use of a payment negotiation process would encourage driver and rider use of the system. 
Khunger further describes deducting a base-fee from the payment wherein the base-fee is a fixed or a variable payment amount deducted from the payment of a rider account or a driver account [0033] (describes a fixed fee). The combination would have been obvious under the same rationale provided above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689